UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22875 The 504 Fund (Formerly known as The Pennant 504 Fund) (Exact name of registrant as specified in charter) 11270 West Park Place, Suite 1025 Milwaukee, Wisconsin 53224 (Address of principal executive offices) (Zip code) Mark A. Elste The 504 Fund 11270 West Park Place, Suite 1025 Milwaukee, Wisconsin 53224 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 359-1044 Date of fiscal year end: June 30 Date of reporting period: September 30, 2014 ITEM 1. SCHEDULE OF INVESTMENTS. The Schedule(s) of Investments is attached herewith. THE 504 FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) 504 First Lien Loans - (72.26%) Interest Rate Maturity Principal Fair Value Hospitality Properties - (24.19%) D S Hospitality, LLC, California 1 Year Libor + 5.16% (5.43% Floor) 3/15/2044 $ $ Moses Lake Investors, LLC, Washington 1 Prime + 2.25% (5.50% Floor) 10/1/2039 Papago Inn, LLC, Washington 5 Year Libor + 3.65% (5.65% Floor) 1/15/2025 U.S. Retail Ventures, LLC, Texas 3 Year Libor + 4.50% (6.00% Floor) 12/27/2038 YC Anchorage Hotel Group, L.P., Alaska 3 Year Libor + 5.18% (6.18% Floor) 5/15/2044 Total Hospitality Properties Multi-Purpose Properties - (48.07%) 413 East 53rd Street, LLC, New York 3 Year Libor + 4.17% (4.95% Floor) 2/1/2044 7410-7428 Bellaire, LLC, California 5 Year Libor + 4.00% (5.78% Floor) 9/15/2039 CARUBA Properties, LLC, New Jersey 6.00% (6.00% Floor) 9/2/2036 CV Investment Properties, LLC, Arizona 5 Year Libor + 4.75% (6.00% Floor) 10/30/2038 Edward Adourian, LLC, California 6.66% (6.66% Floor) 3/15/2039 Greenland Group US, LLC, New Jersey 6.38% (6.38% Floor) 2/1/2037 Grigorian Investments, LLC, California 5 Year Libor +4.50% (6.33% Floor) 9/15/2039 Laubec 36, LLC, New York 7.00% (7.00% Floor) 10/1/2025 None of Your Business, LLC, Illinois 3 Year Libor + 5.00% (6.25% Floor) 9/15/2044 Palomar Oaks Corp., California 5 Year Libor + 4.50% (6.28% Floor) 2/1/2039 504 First Lien Loans - (72.26%) Interest Rate Maturity Principal Fair Value PATC, LLC, California 3 Year Libor + 3.25% (4.36% Floor) 9/15/2044 Ruby View Investments, LLC, Oregon 1 5 Year Libor + 4.00% (6.50% Floor) 6/26/2037 Rug Palace, Inc. dba Rug Palace Expo, California Prime + 2.25% (5.50% Floor) 2/15/2044 Stanley Avenue Realty, LLC, New York 4 Year Libor + 3.12% (4.77% Floor) 9/15/2044 Total Multi-Purpose Properties Total 504 First Lien Loans (identified cost of $28,995,248) $ Short-Term Investments - (27.25%) Shares Value Federated Government Obligations Fund 0.01% *, + Total Short-Term Investments (Cost $10,804,707) Total Investments - (99.51%) (Cost $39,799,955) Other Assets in Excess of Liabilities - (0.49%) Net Assets - (100.00%) $ 1 Represents an investment in the 504 First Lien Loan through a participation agreement with a financial institution. A participation agreement typically results in a contractual relationship only with a financial institution, not with the borrower. * The rate shown is the annualized 7-day yield as of September 30, 2014. + Fair value of this security exceeds 25% of the Fund's net assets. Additional information for this security, including the financial statements, is available from the SEC's Edgar database at www. Sec.gov. Percentages shown represent value as a percentage of net assets Investment Valuation – Investments for which market quotations are readily available are valued at current fair value, and all other investments are valued at fair value as determined in good faith by the Board of Trustees (the “Board”) of The 504 Fund (the “Fund”) in accordance with the policies and procedures (the “Valuation Procedures”) adopted by the Board. The Board has a standing valuation committee (the “Valuation Committee”) that is composed of members of the Adviser, as appointed by the Board. The Valuation Committee operates under the Valuation Procedures approved by the Board. The Fund’s Valuation Committee makes regular reports to the Board concerning investments for which market quotations are not readily available. Investments in money market funds (short term investments) are valued at the closing NAV per share. Fair Value Measurements – Under generally accepted accounting principles for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. · Level 1 – Unadjusted quoted prices in active markets for identical, unrestricted assets or liabilities that the Fund has the ability to access at the measurement date; ·Level 2 – Other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and · Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The following table sets forth information about the levels within the fair value hierarchy at which the Fund’s investments are measured as of September30, 2014: Level 1 Level 2 Level 3 Total Hospitality Properties $
